Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 1 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 2 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 3 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 4 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 5 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 6 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 7 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 8 of 9
Case 19-05765-dd   Doc 12   Filed 12/03/19 Entered 12/03/19 17:14:08   Desc Main
                            Document      Page 9 of 9
